Citation Nr: 1445661	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-16 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for upper back strain, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for right knee degenerative joint disease, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from January 1979 to December 1992. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Veteran's claims were remanded by the Board in August 2013.  Pursuant to the Board's remand the RO sent the Veteran a letter requesting that the Veteran provide authorization to obtain any private medical records regarding treatment of his disabilities.  The RO also obtained copies of the Veteran's updated VA treatment records and arranged the Veteran to have a VA medical examination of the right knee and spine.  Accordingly, the RO has fully complied with the August 2013 remand instructions.


FINDINGS OF FACT

1.  The Veteran's upper back disorder does not result in cervical flexion restricted to 30 degrees or less, and does not result in ankylosis, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; the Veteran's upper back disorder is not shown to involve intervertebral disc syndrome (IVDS) or separately ratable neurological manifestations, nor has it been productive of any incapacitating episodes.

2.  The Veteran's right knee disability has not been shown to result in instability, subluxation, dislocated semilunar cartilage, limitation of extension, or flexion limited to 30 degrees or less.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for upper back strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2013). 

2.  The criteria for a rating in excess of 10 percent for right knee degenerative joint disease have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In August 2010, prior to the rating decision that denied the Veteran's claims, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claims and the relative duties upon himself and VA in developing his claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The record reflects that the Veteran's service treatment records, and VA medical records have been obtained.  The Veteran has been provided VA medical examinations.  Although the February 2014 VA examiner indicated that he had not reviewed the Veteran's claims file, he did indicate that he reviewed the Veteran's VA treatment records.  Considering that the VA examiner reviewed all the VA medical records pertinent to the Veteran's right knee and back and given the thorough description provided in the February 2014 VA examination of the Veteran's right knee and back, the Board finds that the February 2014 VA examination was adequate.  The Board notes that the Veteran's file does not contain any private medical records dated within the appeal period.  Although there are VA outpatient records dated in 2012 which discuss private medical treatment of the knee, the Veteran did not respond to a January 2014 letter from VA requesting that he fill out authorization forms so that VA could attempt to obtain copies of private treatment records.  The Board notes that corresponding to VA's duty to assist the Veteran in obtaining information is a duty on the part of the Veteran to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  Consequently the Board will decide the Veteran's claims on the evidence currently of record.    

The Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Upper Back Strain

The Veteran submitted his claims for increased ratings for his upper back and right knee conditions in June 2010.  A March 1994 rating decision granted the Veteran service connection and noncompensable ratings for his upper back and right knee disabilities.  A July 2009 rating decision granted the Veteran a 10 percent rating for upper back strain and a 10 percent rating for right knee strain.  In June 2010 the Veteran submitted his current claim for increased rating for his upper back and right knee disabilities.  He asserted that the 10 percent ratings do not consider functional loss due to pain on movement as required by 38 C.F.R. § 4.40. 

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59. 

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

Forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent evaluation. 

An evaluation of 40 percent is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. 

An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine. 

An evaluation of 100 percent requires unfavorable ankylosis of the entire spine. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1).

Considering the pertinent evidence in light of the above criteria, the Board finds that the preponderance of the evidence is against a disability rating in excess of 10 percent for the service-connected upper back strain disorder.

There is no evidence of forward flexion of the cervical spine limited to 30 degrees or less.  The Veteran had 40 degrees of cervical flexion on VA examination in September 2010, with pain beginning at 40 degrees.  He had 35 degrees of cervical flexion on VA examination in February 2014, with no objective evidence of pain on motion.  Neither examination revealed any additional limitation of motion on repetitive use.

The evidence also does not show muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The September 2010 VA examination revealed no evidence of radiating pain on movement, muscle spasm, tenderness, weakness, or loss of tone and atrophy of the limbs.  This report revealed that the Veteran had symmetry of spinal motion with normal curves of the spine.  The February 2014 VA examination states that the Veteran had muscle spasms, but that the spasms did not result in abnormal gait or abnormal spinal contour.  The report also stated that the Veteran did not have guarding of the cervical spine.  In addition, the Veteran had extension to 30 degrees, right and left lateral flexion to 45 degrees and right and left rotation to 60 degrees.  There was no additional limitation of motion on repetition.  Accordingly, the combined range of motion was significantly greater than 170 degrees.  Thus, in view of the foregoing, a rating in excess of 10 percent for the service-connected upper back disorder is not warranted under the general criteria for the rating of spinal disorders.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237. 

In the alternative, the Veteran's upper back disability could be rated on the basis of incapacitating episodes.  In this case, none of the medical evidence indicates that the Veteran has had incapacitating episodes of at least two weeks duration in a 12 month period.  Thus, a rating in excess of 10 percent for the upper back strain disability on the basis of incapacitating episodes is also not warranted. 

The Board has also considered entitlement to a higher initial rating based on functional impairment; however, the Board finds that the 10 percent disability rating properly compensates the Veteran for the extent of his functional loss due to pain and other factors set forth in §§ 4.40 and 4.45.  The Veteran reported in connection with the September 2010 examination that he experienced moderate pain 4 to 6 times per month which lasted 3 to 4 days and traveled down his back.  He reported that the overall functional impairment was limited physical activities due to pain.  However, repetitive motion did not result in additional limitation of range of motion of the cervical spine during either of the VA examinations.  The September 2010 examiner found that the joint function is not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Furthermore, the February 2014 VA examiner stated that the spine condition did not impact the Veteran's ability to work and stated that there was no additional limitation due to pain, weakness, fatigability, or incoordination and the Veteran did not report having flare-ups at that time.  The Veteran did experience less movement than normal however this is contemplated by the currently assigned rating.  The Veteran's reports of moderate pain which limits physical activities have been considered and are contemplated by the currently assigned rating.  Thus, consideration of 38 C.F.R. §§ 4.40, 4.45 and DeLuca, provide no basis for a higher rating. 

The rating criteria also require that separate ratings be awarded for neurologic impairment associated with spinal disability.  The medical evidence does not reveal that the Veteran has any neurologic impairment due to his service-connected spinal disability.  In particular, the February 2014 VA examination report indicates that the Veteran does not have any radiculopathy or other neurologic impairment due to his upper back disorder.  The evidence is therefore against additional ratings for neurologic impairment.

Based on the above, the Board finds that the Veteran has not met the criteria for a rating in excess of 10 percent for his service-connected upper back disorder under any applicable diagnostic code at any time during the claim.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

III.  Right Knee

The Veteran contends that he is entitled to a rating in excess of 10 percent for his right knee disability.  He asserts that the 10 percent rating does not consider functional loss due to pain on movement as required by 38 C.F.R. § 4.40. 

On VA (QTC) examination in August 2010, the Veteran reported that he had stiffness, swelling and pain in the right knee.  He denied weakness, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation and dislocation.  He reported flare-ups as often as two times a week and each lasted for three to four hours.  He stated that the severity of the pain was 9 out of 10.  He had received cortisone injections.  He had never been hospitalized nor had any surgery for his right knee.  He stated that his functional impairment from his right knee was pain with prolonged walking and standing.

Examination revealed the Veteran to have full range of motion of the right knee.  The right knee was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability tests were all within normal limits.  The right knee showed no signs of subluxation.  X-rays revealed tricompartmental degenerative joint disease with small marginal osteophytes.  The diagnosis was degenerative joint disease right knee.

A February 2012 VA treatment record noted that the Veteran had full range of motion of the right knee with mild crepitus.  He had pain to the anterior and lateral joint lines with palpation.  There was no effusion or edema noted.  Ligaments were stable and drawer sign was negative.  VA outpatient records dated in March and June 2012 noted that the Veteran reported that he had right knee pain all the time.  He also reported give-way sensation, almost falling on stairs.  He stated that pain was worse with activity.  He reported increased pain and decreased stability with walking more than 0.5 miles, and going up and down steps.  He asserted that he has right knee swelling periodically.  The March 2012 record revealed the Veteran to have full extension and flexion to 125 degrees.  In June 2012, he had range of motion from 0 to 120 degrees and a negative Apley and anterior/posterior drawer test.  He also was stable on varus/valgus testing.  

On VA examination in February 2014, the Veteran had 90 degrees of right knee flexion and there was no objective evidence of painful motion.  He had full extension with no objective evidence of painful motion.  The Veteran's right knee had no additional limitation of motion following repetitive-use testing.  There was no pain, weakness, fatigability, or incoordination during range of motion testing of the right knee.  The Veteran had no pain on palpation of the right knee.  He had full muscle strength of the right knee.  Instability tests were negative and there was no evidence or history of recurrent patellar subluxation/dislocation.  It was noted that the Veteran used a cane due to his right knee disability.  The Veteran reported that the right knee condition impacted his ability to work in that he could only walk for 50 yards at a time before stopping to rest.  He also said that he could not climb a flight of stairs, cannot climb a ladder, cannot kneel, and cannot squat.

Diagnostic Code 5010 provides for a 10 percent rating when there is arthritis of a joint, as well as limitation of motion of that joint, but the extent of the limitation of motion of that joint is noncompensable under the appropriate diagnostic codes.  For a rating in excess of 10 percent for a knee disability under Diagnostic Code 5010, arthritis of the knee will be rated on the basis of the extent it causes limitation of motion in the knee - on flexion under Diagnostic Code 5260 and on extension under Diagnostic Code 5261.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010. 

With regard to Diagnostic Code 5261, the VA examination reports and VA treatment records show that the Veteran has full extension of the right knee.  As the Veteran has no limitation of extension of the right knee, he has not met the criteria for a compensable or separate rating based on limitation of extension of the right knee. 

Diagnostic Code 5260 provides for a noncompensable rating for knee flexion limited to 60 degrees or less, a 10 percent rating for flexion limited to 45 degrees or less, and a 20 percent rating for flexion limited to 30 degrees or less.  During the appeal period the Veteran has at times been shown to have no limitation of right knee flexion.  At worst his range of flexion has been limited to 90 degrees.  Under Diagnostic Code 5260 a higher rating of 20 percent would require flexion limited to 30 degrees or less.  In this case the Veteran has been shown to have painless flexion to 90 degrees or more.  The VA examiners have stated that there was no additional limitation of motion after repetitive motion.  The Veteran has not met the criteria for even a compensable rating based on the rating criteria for limitation of flexion of the right knee.  

Given that the Veteran does not meet the criteria for a compensable rating under Diagnostic Code 5260 or 5261, and given that the Veteran has not been shown to have weakness, incoordination, or additional limitation of motion after repetitive motion, the Board finds that the Veteran is not entitled to a higher rating under either Diagnostic Code 5260 or 5261 even when functional loss is taken into consideration.  The Veteran did not report flare-ups during the most recent examination and the examiner found that there was no pain, weakness, fatigability or incoordination during range of motion testing of the right knee.  During the earlier examination, the Veteran reported the overall functional impairment was pain with prolonged walking and standing.  As the Veteran has noncompensable limitation of motion, the 10 percent evaluation contemplates the limitation of motion manifested and the pain he reports with walking and standing.  See 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Although the Veteran has reported a give way sensation of the right knee, all the VA testing of the right knee has indicated that the Veteran has no instability or subluxation of the right knee.  The Board finds that the medical evaluations constitute the most probative evidence in this regard as the examiners and clinicians conducted specific testing to ascertain whether instability or subluxation was manifested both for rating and treatment purposes.  As no instability or subluxation was shown on medical testing, the Veteran is not entitled to higher or separate compensable ratings under Diagnostic Code 5257, the code for instability of the knee.

As there is no evidence of ankylosis, impairment of the tibia and fibula, or genu recurvatum, at any time during the claim, Diagnostic Codes 5256, 5262, and 5263 are not for application in this case.

The Veteran has not been shown to have locking or dislocated semilunar cartilage.  Consequently he is not entitled to a higher or separate rating under Diagnostic Code 5258. 

It is also noted that in June 2012, the Veteran had muscle strength of 4/5.  Nevertheless, a separate rating under the criteria set forth in Code 5313, 5314, or 5315 is not warranted as limitation of motion of the knee is already contemplated by the assigned criteria.  To assign a separate rating under one of these codes would result in impermissible pyramiding under 38 C.F.R. § 4.14.  
Based on the above, the Board finds that the Veteran has not met the criteria for a rating in excess of 10 percent for arthritis of the right knee under any applicable diagnostic code at any time during the claim.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

IV.  Extraschedular Consideration

The Board notes that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2013).  Thun v. Peake, 22 Vet. App. 111.  In this case the Veteran has not had any hospitalizations due to his right knee or upper back.  

The Veteran's service-connected right knee and upper back disabilities are manifested by signs and symptoms such as pain, stiffness and swelling which result in limitation of motion and impairment on walking and standing.  The September 2010 VA examination states that the Veteran experiences pain and discomfort with prolonged walking and standing, and with lifting more than 25 pounds.  At the February 2014 VA examination he reported that he cannot climb stairs, climb a ladder, kneel or squat.  The Board finds that these signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and spine provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a , Diagnostic Codes 5256, 2560, 5261, and 5235 - 5242.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture of the right knee and upper back described above.  In short, there is nothing exceptional or unusual about the Veteran's right knee and upper back disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

The ratings based on the symptoms reported above have been evaluated for the right knee and upper back disabilities by the Board in this decision.  The Board has considered the combined effects of these disabilities, and there is no indication that the combined effect is exceptional and not captured by schedular evaluations.  

As the Veteran has not met the criteria for a rating in excess of 10 percent for his upper back disability, or a rating in excess of 10 percent for his right knee disability, at any time during the claim, higher staged ratings are not warranted.  See Hart.


ORDER

Entitlement to a rating in excess of 10 percent for upper back strain is denied. 

Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


